PER CURIAM.
Savage’s conviction as a second offender for violation of the narcotics laws was affirmed, United States v. Savage, 2 Cir., 292 F.2d 264, cert. denied Savage v. United States, 368 U.S. 880, 82 S.Ct. 129, 7 L.Ed.2d 80. This is the latest of several unsuccessful attempts to have this judgment vacated and set aside under 28 U.S. C. § 2255. He hints vaguely that he was improperly denied the opportunity to inspect certain unspecified government documents. His allegations are too indefinite to raise an issue entitling him to a further hearing.
Affirmed.